Citation Nr: 9907198	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for joint and muscle pain 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to May 
1962, September 1978 to September 1979, and November 1990 to 
May 1991, and had service in the Southwest Asia theater of 
operations during the Persian Gulf War from January 8, 1991 
to May 9, 1991, with inactive duty service in a Reserve unit. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a), (b) (1998).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Before the Board may, in the first instance, find that it 
does not have jurisdiction over an issue because the veteran 
filed an untimely NOD or untimely substantive appeal, VA must 
accord the veteran an opportunity to submit evidence or 
argument on these procedural issues.  See Marsh v. West, No. 
98-634 (U.S. Vet. App. Oct. 5, 1998); Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

In September 1997, based on the medical evidence of a VA 
compensation examination, an informal claim was raised on the 
issues of entitlement to an increased rating for service-
connected carpal tunnel syndrome, service connection for 
diarrhea/rectal itching as due to an undiagnosed illness, and 
service connection for nausea as due to an undiagnosed 
illness.  A September 1997 RO rating decision denied the 
veteran's claims on these issues; in September 1997 the 
veteran was notified of this decision; and in September 1997 
the veteran sent a letter effectively disagreeing with the 
September 1997 rating decision.  Additionally, an August 1998 
letter expressed disagreement with denial of the these 
claims.  A SOC as to these issues was mailed on October 6, 
1998.  Thereafter, a blank VA Form 646, dated December 9, 
1998, was received from the veteran's representative.  Even 
assuming, without deciding, that this blank VA Form 646 was 
sufficient to constitute a substantive appeal, it is dated 
December 9, 1998, more than 60 days after the date of mailing 
of the SOC.  38 C.F.R. § 20.302(b).

In this veteran's case, it appears that the substantive 
appeal as to these issues (increased rating for carpal tunnel 
syndrome, service connection for diarrhea/rectal itching as 
due to an undiagnosed illness, and service connection for 
nausea as due to an undiagnosed illness) was not received 
within 60 days of the date the RO mailed the SOC to the 
veteran, or within one year from the September 1997 RO rating 
decision.  Before the Board may find that it does not have 
jurisdiction over an issue because the veteran filed an 
untimely NOD or untimely substantive appeal (38 C.F.R. 
§ 20.302(b) (1998)), however, VA must accord the veteran an 
opportunity to submit evidence or argument on these 
procedural issues.  See Marsh, No. 98-634 (U.S. Vet. App. 
Oct. 5, 1998); Bernard, 4 Vet. App. at 392-94.  Therefore, 
the issues of entitlement to service connection for an 
increased rating for service-connected carpal tunnel 
syndrome, service connection for diarrhea/rectal itching as 
due to an undiagnosed illness, and service connection for 
nausea as due to an undiagnosed illness, are referred to the 
RO for the RO to adjudicate the issue of whether the veteran 
filed a timely substantive regarding these issues. 


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 1991 to May 1991.

2.  The record includes objective indications of the 
veteran's joint and muscle pain due to undiagnosed illness 
that are capable of independent verification. 
CONCLUSION OF LAW

The veteran has joint and muscle pain as a result of an 
undiagnosed illness.  38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1998).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317 (1998).

Service connection for chronic disabilities due to 
undiagnosed illnesses under 38 C.F.R. § 3.317 can be 
established by objective indications of the disability.  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  

The veteran contends that she has joint and muscle pain as a 
result of her service during the Persian Gulf War, which has 
been continuous since service in the Persian Gulf in 1991. 

During a VA compensation examination in April 1992, the 
veteran was noted to have undergone carpal tunnel surgery on 
both wrists and her complaints pertained to wrist pain and 
difficulty lifting things, and left knee pain.  No history or 
complaints of other joint or muscle pain were entered.  The 
musculo-skeletal system was noted to be normal, including in 
functional effects, except for scar to the right and left 
wrist.  

During a VA Persian Gulf examination in January 1993, the 
veteran reported various symptomatology, of which joint or 
muscle pain does not appear to be included.  In May 1993, the 
veteran was diagnosed as having degenerative joint disease of 
the left knee.  A VA compensation examination in August 1993 
did not result in any complaints or findings of joint or 
muscle pain not associated with carpal tunnel syndrome or 
current symptomatology. 

In July 1994, the veteran raised a claim for service 
connection for joint and muscle pain.  She wrote that she was 
suffering from "pains in my joints and all over.  I believe 
this pain may be from my P[ersian] G[ulf] experience."  

During a VA compensation examination in August 1994, the 
veteran denied any neck pain, back pain, fasciculations, or 
radicular pains.  The only diagnosis pertained to wrist 
symptomatology.  

During a rheumatology examination in December 1994, the 
veteran complained of multiple joint pain, including of the 
hands, shoulders, feet (of two year's duration), and knee.  
The resulting impression was diffuse polyarthralgias of 
unclear etiology.  

During a VA compensation examination in February 1995, the 
veteran complained of bilateral groin pain that "hurts 
everywhere" since the Persian Gulf, that both knees had a 
significant degree of pain (noting that the left one had been 
injured in 1975 and she had undergone two or three 
meniscectomies).  Objective findings included significant 
pain to light touch, which was not localized.  There was no 
swelling, deformity, or other impairment.  The resulting 
diagnoses included specific left and right knee diagnoses, 
and the diagnosis of hips within normal limits.  The examiner 
indicated that he could not explain the symptoms in the 
veteran's hips, but that the left and right knee disorders 
were not part of a Persian Gulf syndrome. 

An outpatient treatment entry in November 1995 reflects the 
veteran's complaints of chronic joint and back pain since 
returning from Desert Storm in May 1991.  The resulting 
impression was generalized bone and multiple joint pain, 
proximal greater than distal.  

During a personal hearing in November 1995, the veteran 
testified that she went to VA "six months to a year" after 
service separation; that during a Persian Gulf examination 
she thought she told them about aches in the muscles and 
joints (or bones); and testified regarding current 
symptomatology, including swelling and pain of the hands, 
legs, and feet. 

During a VA compensation examination in February 1997, the 
veteran reported that she had retired from military service 
after completing 20 years of service.  The examiner noted 
that the veteran complained of pain with palpation of all the 
muscles of the upper extremity superficially.  One of the 
diagnoses was probable myofascial pain.  However, the 
examiner noted that this was a controversial diagnosis, this 
syndrome is not well understood, and that the myofascial 
syndrome may cause a decrease in inhibition of pain into the 
central nervous system, causing an increase to sensitivity of 
pain to all segments of the body.  

During a VA compensation examination in August 1997, the 
veteran complained of flu-like symptoms which involved 
primarily her bilateral arms, neck, and legs.  She described 
these as an aching sensation that increased with any pressure 
on her skin, as well as joint pain to the left elbow and left 
knee.  She also complained of muscle pain associated with the 
flu-like symptoms, pain on any pressure on her skin and 
muscles of her upper extremities, and diffuse pain throughout 
her chest and abdominal wall.  The pertinent resulting 
diagnosis was flu-like symptoms, arthralgias and myalgias of 
unknown etiology.  

Outpatient treatment entries dated from January to June 1998 
reflect a diagnosis in January 1998 of fibromyalgia, with 
complaints including pain to touch anywhere on her body, poor 
sleep due to the pain, and generalized aches, reflect 
treatment for the diagnosed fibromyalgia, and note the 
veteran's reported history of myofascial pain since 1991.  
The assessment was that the veteran demonstrated limitations 
consistent with the diagnosis of fibromyalgia. 

Various lay statements of record assert that the veteran did 
not complain of certain symptoms before going to Desert 
Storm/the Persian Gulf, except for her knee, and that she 
experienced certain symptoms or complaints since she returned 
from Desert Storm/the Persian Gulf - of her "bones 
hurting," flu-like symptoms, chronic pain in her joints and 
muscles, and shoulder problems. 

With regard to the veteran's claim for service connection for 
joint and muscle pain as due to an undiagnosed illness, the 
record reflects that the veteran has complained of 
experiencing joint pain and muscle pain on a number of 
occasions since her period of service during the Persian Gulf 
War, beginning in 1994, and the Board notes that "joint 
pain" and "muscle pain" are in fact designated 
manifestations of undiagnosed illness pursuant to the 
provisions of 38 C.F.R. § 3.317(b). 

With regard to whether the veteran currently has an 
undiagnosed illness, the Board finds medical evidence of both 
diagnosed and undiagnosed disorders manifested by the 
symptoms in question.  For example, there are medical records 
dated in recent years that refects established diagnoses of 
bilateral knee disabilities and myofascial syndrome or 
fibromyalgia.  However, a VA rheumatology examination in 
December 1994 resulted in an impression of diffuse 
polyarthralgias of unclear etiology; bilateral hip pain of 
unknown etiology was noted on a February 1995 VA compensation 
examination; a history of chronic, generalized joint and back 
pain since returning from Desert Storm in 1991 was noted in a 
November 1995 outpatient clinic record; and, following a VA 
compensation examination in August 1997, an impression of 
flu-like symptoms and arthralgias and myalgias of unknown 
etiology was recorded.  It is apparent that the undiagnosed 
muscle and joint pains have persisted for a number of years, 
and there are objective medical findings, including 
tenderness to palpation of joints and muscles, indicative of 
the undiagnosed symptoms.  The Board finds that the evidence 
is at least in equipoise on the question of whether the 
veteran has muscle and joint pain due to an undiagnosed 
illness, within the meaning of the cited legal authority.  
Accordingly, service connection for joint and muscle pain due 
to an undiagnosed illness is warranted.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.317 (1998).


ORDER

Service connection for joint and muscle pain due to an 
undiagnosed illness is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

